Citation Nr: 0732921	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-36 798	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sleeping 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317 (2007).

2.  Entitlement to service connection for dry eyes, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317 (2007).

3.  Entitlement to service connection for dry lips, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317 (2007).

4.  Entitlement to service connection for dry throat, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317 (2007).

5.  Entitlement to service connection for memory loss, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317 (2007).

6.  Entitlement to service connection for slurred and 
stuttered speech, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317 (2007).

7.  Entitlement to service connection for sweating, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317 (2007).

8.  Entitlement to service connection for fatigue, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317 
(2007).

9.  Entitlement to service connection for stomach and 
intestine pain, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317 (2007).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to 
October 1992, including service in the Southwest Asia Theater 
of operations from December 29, 1990 to May 4, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In February 2007, the veteran's claims 
file was transferred to the RO in St. Petersburg, Florida.  

In August 2007, the veteran failed to appear for a scheduled 
video conference hearing before a Veterans Law Judge at the 
RO.  The veteran has neither given good cause for failure to 
appear nor asked that the hearing be rescheduled; therefore, 
the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 
(2006).  

The issues of service connection for sweating, fatigue, and 
stomach and intestine pains are addressed in the REMAND 
portion of the decision below and are REMANDED to the Agency 
of Original Jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had military service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

2.  The veteran's complaints of a sleep disorder are related 
by competent medical evidence to diagnosed sleep apnea.  
There is no competent medical evidence that establishes a 
nexus between the veteran's sleep apnea and active military 
service.  

3.  The veteran does not have a current diagnosis of 
disability manifested by complaints of dry eyes; complaints 
of dry eyes did not begin in service; symptoms of dry eyes 
have not been continuous since service separation; symptoms 
of dry eyes have not manifested to a compensable degree (10 
percent) since service separation.  

4.  The veteran's complaints of dry lips are related by 
competent medical evidence to diagnosed (non-service-
connected) rhinitis.  There is no competent medical evidence 
that establishes a nexus between the veteran's symptoms of 
dry lips to any in-service injury or disease.

5.  The veteran's complaints of dry throat are related by 
competent medical evidence to diagnosed (non-service-
connected) rhinitis.  There is no competent medical evidence 
that establishes a nexus between the veteran's symptoms of 
dry throat to any in-service injury or disease.

6.  The veteran does not have a current diagnosis of 
disability manifested by complaints of memory loss; 
complaints of memory loss did not begin in service; symptoms 
of memory loss have not been continuous since service 
separation; symptoms of memory loss have not manifested to a 
compensable degree (10 percent) since service separation.  

7.  The veteran does not have a current diagnosis of 
disability manifested by complaints of slurred and stuttered 
speech; complaints of slurred and stuttered speech did not 
begin in service; symptoms of slurred and stuttered speech 
have not been continuous since service separation; symptoms 
of slurred and stuttered speech have not manifested to a 
compensable degree (10 percent) since service separation.  


CONCLUSIONS OF LAW

1.  A sleep disorder was not incurred in or aggravated by 
active service, nor may it be presumed as due to a qualifying 
chronic disability.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2007).  

2.  Claimed dry eyes was not incurred in or aggravated by 
active service, nor may it be presumed as due to a qualifying 
chronic disability.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2007).

3.  Claimed dry lips was not incurred in or aggravated by 
active service, nor may it be presumed as due to a qualifying 
chronic disability.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2007).

4.  Claimed dry throat was not incurred in or aggravated by 
active service, nor may it be presumed as due to a qualifying 
chronic disability.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2007).

5.  Claimed memory loss was not incurred in or aggravated by 
active service, nor may it be presumed as due to a qualifying 
chronic disability.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2007).

6.  Claimed slurred and stuttered speech was not incurred in 
or aggravated by active service, nor may it be presumed as 
due to a qualifying chronic disability.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, VA 
notice and duty to assist letters dated in April 2002 and 
August 2004 satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as they informed the 
appellant of what evidence was needed to establish service 
connection, of what VA would do or had done, what evidence he 
should provide, to include alternative forms of evidence, 
informed the appellant that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claims, and asked him to provide any 
information in his possession.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The RO requested and received 
outpatient treatment reports from the VA Medical Center in 
Phoenix, Arizona.  In June 2006, the veteran submitted a 
letter stating that he had no new evidence in support of his 
claims.  Thus, the Board is not aware of the existence of 
additional relevant evidence in connection with the 
appellant's claims that VA has not sought.  In addition, the 
veteran was afforded VA examinations in July 2002 and 
September 2003, the required etiology opinions were provided.  
Accordingly, the Board finds that no further assistance to 
the appellant in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a March 
2006 VA letter, the appellant was provided with notice of the 
type of evidence necessary to establish an initial disability 
rating or an effective date, if service connection was 
granted on appeal.  Since the service connection claims are 
being denied, no disability rating or effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess, supra.  The appellant and his representative have 
not alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  

The Board finds that the evidence of record - service medical 
records, VA medical treatment records, VA examinations, and 
lay statements -- is adequate for determining whether the 
criteria for service connection have been met.  Accordingly, 
the Board finds that the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and no further assistance to the 
appellant in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that his sleep disorder, memory loss, 
slurred and stuttered speech, and symptoms of dry eyes, lips, 
and throat were due to his military service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases to a degree 
of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).  Further, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b) (2007).

Service connection also may be established for chronic 
disabilities due to undiagnosed illnesses, if there is 
evidence that the claimant: (1) is a "Persian Gulf veteran;" 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combinations of illnesses 
manifested by one or more signs or symptoms; (3) which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See 38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2007).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d).  In the present appeal, the veteran's military 
records document that he served in Southwest Asia, from 
December 29, 1990 to May 4, 1991, making him a Persian Gulf 
veteran.  

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(2).  Further, 
a chronic disability is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3).  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Id.

A qualifying "chronic disability" includes: (A) an 
undiagnosed illness, (B) the following medically unexplained 
chronic multi symptom illnesses: chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome, as well as any 
other illness that the Secretary of VA determines is a 
medically unexplained chronic multi-symptom illness; and (C) 
any diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).  

Compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

Service Connection for a Sleep Disorder

Service medical records fail to show any complaints of or 
treatment for a sleep condition in service.  Similarly, at 
his separation examination in August 1992, the veteran did 
not report any sleep conditions and was found to be 
clinically normal upon discharge.

Post-service medical records include a spouse statement, VA 
treatment records, and VA examination reports.  In a March 
2002 letter, the veteran's spouse reported noticing the 
veteran's sleep problems in October 1996.  However, the 
earliest medical treatment records concerning the veteran's 
sleep disorder is in May 2002, when a sleep study was 
conducted.  During the sleep study, a VA technologist 
observed snoring, rare periodic limb movements, and 
hypopneas.  In September 2002, the veteran was diagnosed with 
mild obstructive sleep apnea/hypopnea syndrome.

The veteran underwent a VA Gulf War examination in July 2002, 
where the veteran complained of snoring, apnea, and periodic 
paralysis.  The VA examiner reviewed the veteran's VA 
treatment records and diagnosed the veteran with sleep 
paralysis.  The VA examiner further related the veteran's 
symptoms of sleeplessness to the sleep paralysis and noted 
that it is not a condition of unknown etiology and can be 
defined.

Thus, evidence shows that the veteran's complaints of a sleep 
condition are related by competent medical evidence, 
including a sleep study, to a diagnosis of mild obstructive 
sleep apnea.  Since competent medical evidence shows that the 
veteran's sleep conditions are related to a diagnosed 
disability, the provisions for a presumptive disability, 
under 38 C.F.R. § 3.317, as due to a qualifying chronic 
disability have not been met. 

On the question of direct service connection, the Board 
observes that the veteran made no reports of a sleep 
condition while in service.  Further, the veteran' spouse 
stated that his condition started in October 1996, 
approximately 4 years after discharge.  Given the above 
evidence and the lack of a medical nexus opinion linking the 
veteran's sleep disorder to service, service connection for a 
sleep disorder is not warranted.

In sum, the veteran's complaints of a sleep condition are 
related by competent medical evidence to a diagnosis of mild 
obstructive sleep apnea/hypopnea syndrome.  Further, the 
weight of the competent medical evidence shows that the 
currently diagnosed mild obstructive sleep apnea/hypopnea 
syndrome is not related to any in-service injury or disease.  
For these reasons, the Board finds that a preponderance of 
the evidence is against the claim for service connection for 
a sleep disorder, including as due to a qualifying chronic 
disability.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317.

Service Connection for Dry Eyes

Service medical records show that the veteran's eyes were 
normal upon enlistment.  In July 1990, the veteran's eyes 
were infected bilaterally with a lesion in his right eye.  An 
October 1991 medical record shows that the veteran reported 
no chronic conditions.  The veteran underwent a separation 
examination in August 1992, where he reported eye trouble.  
The separation examination shows that the veteran had a cyst 
in his eye, but was not found of any chronic disabilities 
upon discharge.  The medical evidence does not support any 
complaints of or treatment for dry eyes while in service.

Post-service medical treatment records fail to show any 
complaints of or treatment for the veteran's reported dry 
eyes.  In July 2002, the veteran underwent a VA eye 
examination, where he reported dry and red eyes.  Upon 
examination, the veteran had uncorrected vision 20 over 20 
bilaterally.  His external, motility, slit lamp, and 
ophthalmoscopic examinations all yielded negative results.  
The VA examiner concluded that the veteran had no pathology 
for his eyes.   

Given the above findings, the VA examiner did not provide a 
diagnosis of chronic disorder for the veteran's eye symptoms.  
Thus, a preponderance of the evidence is against service 
connection for dry eyes as directly incurred in service.  

The remaining issue concerns whether the veteran may be 
service connected for his dry eyes as an undiagnosed illness 
under 38 C.F.R. § 3.317.  The Board finds that although the 
veteran reported dry and red eyes, there is no objective 
medical evidence showing that the veteran had a chronic 
illness of dry eyes, which became manifest either during his 
service in the Persian Gulf War, or to a compensable degree 
(10 percent) since service separation.  The current reports 
of dry eyes have not manifested in such symptoms analogous to 
impairment of central visual acuity in one eye of 20 over 40 
as required for a compensable rating under 38 C.F.R. § 4.48a, 
Diagnostic Codes 8868-6079 (2007).  

Given the lack of a diagnosed disorder for the veteran's dry 
eyes and evidence that his dry eyes manifested to a 
compensable degree (10 percent) since service separation, his 
claim for service connection for dry eyes, including as due 
to a qualifying chronic disability, must be denied.  
38 C.F.R. §§ 3.303, 3.317.

Service Connection for Dry Lips and Dry Throat

Service medical records fail to show any complaints of or 
treatment for dry lips and throat conditions in service.  
Similarly, at his separation examination in August 1992, the 
veteran did not report any dry lips and throat conditions and 
was found to be clinically normal upon discharge.

Post-service medical treatment records also fail to show 
complaints of dry lips and throat.  The veteran underwent a 
VA Gulf War examination in July 2002, where he reported 
having noticed dry lips and throat for several years prior to 
the VA examination.  He also reported that his dry upper 
respiratory tract symptoms have improved since receiving 
medication for his chronic rhinitis.  The veteran had normal 
production of saliva when hungry and under other normal 
conditions.  The VA examiner noted that the veteran did not 
have symptoms of autoimmune disease that would cause salivary 
gland inflammation and a January 2001 magnetic resonance 
imaging (MRI) of the head revealed negative results.  Upon 
physical examination, the VA examiner found that the 
veteran's throat was normal with a light amount of grayish 
post nasal discharge.  The mouth appeared to contain adequate 
moisture.  Given the above findings, the VA examiner opined 
that the veteran's dry lips and throat were more likely than 
not related to chronic rhinitis.

Thus, evidence shows that the veteran's complaints of dry 
lips and throat are related by competent medical evidence to 
a diagnosed disorder of chronic rhinitis.  Since competent 
medical evidence shows that the veteran's dry lips and throat 
are related to a diagnosed disability, the provisions for a 
presumptive disability, under 38 C.F.R. § 3.317, as due to a 
qualifying chronic disability have not been met. 

On the question of direct service connection, the Board notes 
that chronic rhinitis is not currently a service connected 
disorder.  Further, service medical records do not show any 
diagnosis of chronic rhinitis.  The medical evidence shows 
that the veteran did not report symptoms of dry lips and 
throat until 2002, approximately 11 years after discharge 
from service.  Given the above evidence and the lack of a 
medical nexus opinion linking the veteran's dry lips and 
throat to service or a service related disease, service 
connection for dry lips and dry throat are not warranted.

In sum, the veteran's complaints of dry lips and dry throat 
are related by competent medical evidence to a diagnosis of 
chronic rhinitis.  Further, the weight of the competent 
medical evidence shows that the currently diagnosed chronic 
rhinitis is not related to any in-service injury or disease.  
For these reasons, the Board finds that a preponderance of 
the evidence is against the claim for service connection for 
dry lips and throat, including as due to a qualifying chronic 
disability.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317.

Service Connection for Memory Loss

Service medical records fail to show any complaints of or 
treatment for memory loss in service.  Similarly, at his 
separation examination in August 1992, the veteran did not 
report any memory loss and was found to be clinically normal 
upon discharge.

In a March 2002 statement, the veteran's spouse reported 
noticing the veteran's deteriorating short-term memory and 
his ability to maintain his "train of thought."  At a VA 
neurological examination in July 2002, the veteran reported 
that he noticed symptoms of memory loss in 1994.  As a 
result, he had to take time to remember what he has recently 
done.  The VA examiner noted that despite his problems with 
memory loss, he was able to complete two years of culinary 
school and worked as a chef.  His memory problem did not 
interfere with his ability to work.  The July 2002 VA 
examiner opined that the veteran's memory loss was mostly due 
to lack of concentration.  He did not have a definable 
neurological syndrome.  The veteran further underwent a VA 
mental disabilities examination in July 2002, where the VA 
examiner found the veteran's immediate and remote memories to 
be intact.  Upon examination, the veteran was able to recall 
three words after an approximate delay of five minuets, which 
was normal.  Additionally, in September 2003, the veteran 
underwent his most recent mental disabilities examination, 
where the VA examiner found that the veteran's immediate, 
recent, and remote memories were intact.  

Given the above findings, the VA examiner did not provide a 
diagnosis of chronic disorder for the veteran's reported 
symptom of memory loss.  Thus, a preponderance of the 
evidence is against service connection for memory loss as 
directly incurred in service.  

The remaining issue concerns whether the veteran may be 
service connected for his memory loss as an undiagnosed 
illness under 38 C.F.R. § 3.317.  The Board finds that 
although the veteran and his spouse reported symptoms of 
memory loss, there is no objective medical evidence showing 
that the veteran had a chronic illness of memory loss, which 
became manifest either during his service in the Persian Gulf 
War, or to a compensable degree (10 percent) since service 
separation.  In fact, during the September 2003 VA 
examination, the veteran's memory was found to be intact.  
The current reports of memory loss have not manifested in 
such symptoms analogous to dementia resulting in occupational 
and social impairment as required for a compensable rating  
under 38 C.F.R. § 4.130, Diagnostic Codes 8893-9310 (2007).  

Given the lack of a diagnosed disorder for the veteran's 
memory loss and evidence that his memory loss manifested to a 
compensable degree (10 percent) since service separation, his 
claim for service connection for memory loss, including as 
due to a qualifying chronic disability, must be denied.  
38 C.F.R. §§ 3.303, 3.317.

Service Connection for Slurred and Stuttered Speech

Service medical records fail to show any complaints of or 
treatment for slurred and stuttered speech in service.  
Similarly, at his separation examination in August 1992, the 
veteran did not report any slurred and stuttered speech and 
was found to be clinically normal upon discharge.

The first evidence of the veteran's slurred and stuttered 
speech was at a VA neurological examination in July 2002.  
The veteran reported stuttering one syllable at a time.  Upon 
physical examination, the veteran had pressured but fluent 
speech.  No definite stuttering or stammering was noted on 
any consistent basis and all words were clearly identifiable.  
No diagnosis was given.  Similarly, the veteran's speech was 
found to be normal in rate and volume at his July 2002 and 
September 2003 VA mental disabilities examinations.  Further, 
in August 2003, the veteran reported that his stuttering 
stopped with the help of Prozac.  

Given the above findings, the VA examiner did not provide a 
diagnosis of chronic disorder for the veteran's symptoms.  
Thus, a preponderance of the evidence is against service 
connection for slurred and stuttered speech as directly 
incurred in service.  

The remaining issue concerns whether the veteran may be 
service connected for his slurred and stuttered speech as an 
undiagnosed illness under 38 C.F.R. § 3.317.  The Board finds 
that although the veteran and his spouse claims symptoms of 
slurred and stuttered speech, there is no objective medical 
evidence showing that the veteran had a chronic illness of 
slurred and stuttered speech, which became manifest either 
during his service in the Persian Gulf War, or to a 
compensable degree (10 percent) since service separation.  
Moreover, the veteran reported that his stuttering has 
stopped with treatment.  The current reports of slurred and 
stuttered speech have not manifested in such symptoms 
analogous to incomplete and moderate paralysis of the cranial 
nerves as required for a compensable rating  under 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8882-8210 (2007).  

Given the lack of a diagnosed disorder for the veteran's 
slurred and stuttered speech and evidence that his slurred 
and stuttered speech manifested to a compensable degree (10 
percent) since service separation, his claim for service 
connection for slurred and stuttered speech, including as due 
to a qualifying chronic disability, must be denied.  
38 C.F.R. §§ 3.303, 3.317.

Finally, the appellant and his representative may believe 
that his symptoms are qualifying chronic disabilities under 
38 C.F.R. § 3.317.  However, the Board notes that there is no 
indication that the veteran or his representative possesses 
the requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert for his statements 
to be considered competent evidence on the issue of medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay persons are not considered competent to offer medical 
opinions regarding causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the claimed disorders and, it follows 
that, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

Service connection for a sleep disorder, including as due to 
a qualifying chronic disability, is denied.

Service connection for dry eyes, including as due to a 
qualifying chronic disability, is denied.

Service connection for dry lips, including as due to a 
qualifying chronic disability, is denied.

Service connection for dry throat, including as due to a 
qualifying chronic disability, is denied.

Service connection for memory loss, including as due to a 
qualifying chronic disability, is denied.

Service connection for slurred and stuttered speech, 
including as due to a qualifying chronic disability, is 
denied.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2007).  

The duty to assist includes obtaining VA treatment records 
and providing a VA medical examination or a medical opinion 
when necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).

Service medical records show that the veteran complained of 
nausea and diarrhea in December 1989 and December 1991.  In 
October 1990, the veteran complained of stomach pains.  With 
treatment of each of the above complaints, the veteran was 
diagnosed with a common cold.  In an October 1991 medical 
record, the veteran reported no chronic conditions.   A 
separation examination in August 1992 shows that the veteran 
was found to be clinically normal upon discharge.  

Post-service medical records include VA examination reports.  
The Board observes that in a July 2002 VA Gulf War 
examination report, a VA examiner requested a 
gastrointestinal examination for the veteran and deferred his 
medical opinion.  However, the veteran's claims file does not 
contain the results of the requested gastrointestinal 
examination and no further medical opinions was provided by 
the July 2002 VA examiner.  These records should be obtained 
on remand.  Further, the AOJ should ask the veteran to 
identify all health care providers that have treated him for 
sweating, fatigue, and stomach and intestine pains since 
discharge, if not already in the claims file.  

The Board further notes that none of the VA examinations in 
the veteran's claims file provides whether his symptoms of 
sweating and fatigue are due to his diagnosed (non-service-
connected) sleep apnea, or are undiagnosed disorders incurred 
during the veteran's service in the Southwest Asia Theater of 
operations.

On remand, after receipt of any available medical records, 
the veteran should be scheduled for a VA neurological and 
gastrointestinal examination, by the appropriate specialist 
to ascertain the nature, extent, and etiology of any 
neurological and gastrointestinal disorders.  The examiners 
should indicate whether any disorders found were incurred 
during active service.  

Regarding the assistance in obtaining medical records and 
providing VA medical examinations, the Board reminds the 
veteran that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for sweating, fatigue, 
and stomach and intestine pains, in 
particular examination results of any 
gastrointestinal tests performed in July 
2002 at the Phoenix VA Medical Center.  
The AOJ should attempt to obtain records 
from each health care provider he 
identifies that might have available 
records, if not already in the claims 
file.  If records are unavailable, please 
have the health care provider so 
indicate.

2.  After completion of the above, the 
veteran should be scheduled for a VA 
neurological and gastrointestinal 
examinations, by the appropriate 
specialists, regarding the veteran's 
claimed disorders of sweating, fatigue, 
and stomach and intestine pains.  The 
examiner should ascertain the nature, 
extent, and etiology of any neurological 
and gastrointestinal disabilities.  The 
claims file must be made available to, 
and be reviewed by, the examiners in 
connection with the examinations, and the 
reports should so indicate.  The 
examiners should perform any tests deemed 
necessary for an accurate assessment.  
The examination reports should include a 
detailed account of all pathology found 
to be present regarding sweating, 
fatigue, and stomach and intestine pains.  
After asking the veteran about the 
history of his disorders and reviewing 
the claims file, the examiners should 
offer opinions as to whether any 
neurological and gastrointestinal 
disorder is at least as likely as not (50 
percent or more probability) (1) began 
during, or was aggravated as the result 
of active service, including the 
veteran's service in the Southwest Asia 
Theater of operations; or (2) is due to 
the veteran's non-service-connected sleep 
apnea.  

If the etiology of the diagnosed 
disorder(s) is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  

The rationale for any opinions and all 
clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion, the examiners should state 
the reasons why.

3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims for service connection for 
sweating, fatigue, and stomach and 
intestine pains.  If the determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


